— Order, Supreme Court, New York County (John E.H. Stackhouse, J.), entered on or about November 12, 2003, which granted defendant wife’s motion for pendente lite relief, unanimously modified, on the facts, to reduce the awards of temporary maintenance to $500 per week, temporary child support to $445 per week, and interim attorneys’ fees to $20,000, and otherwise affirmed, without costs.
The temporary maintenance set by the motion court imposes too great a financial burden on plaintiff and we adjust it so as to better reflect his ability to contribute toward defendant’s reasonable needs (Domestic Relations Law § 236 [B] [6]). In addition, we reduce the award of temporary child support so as to *260reflect the standard calculation under the Child Support Standards Act (Domestic Relations Law § 240), and the award of interim attorneys’ fees so as to reflect defendant’s request therefor. Concur—Tom, J.P., Andrias, Saxe, Friedman and Nardelli, JJ.